Accordingly, without considering the merits of any of the claims raised in
                the motion, we conclude that the district court did not err in denying the
                motion, and we
                            ORDER the judgment of the district court AFFIRMED. 2



                                                                                    , C.J.



                                                          a
                                                          Hardesty



                                                                     e lz
                                                                 skeam
                                                          Parraguirr
                                                                          ar •




                                                          Douglas




                cc:   Hon. Jennifer P. Togliatti, District Judge
                      Delbert M. Greene
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk



                      2We have reviewed all pro se documents that Greene has submitted
                to the clerk of this court in this matter, and we conclude that no relief
                based upon those submissions is warranted. To the extent that Greene
                has attempted to present claims or facts in those submissions which were
                not previously presented in the proceedings below, we decline to consider
                them in the first instance.




SUPREME COURT
        OF
     NEVADA

                                                      2
(0) I947A